By the Court.
Where a judgment is rendered in tbe court of common pleas against a defendant for money only, and it is affirmed by the circuit court, tbe defendant, upon filing a petition in error in this court to reverse tbe judgment below, is entitled to a stay of execution, upon giving an undertaking in double the amount of the judgment, to the acceptance of the clerk of the circuit court, in accordance with Section 6718, Revised Statutes. In such case this court is not required, nor authorized, by the provisions of Section 6725, Revised Statutes, to fix the terms for the stay of the judgment of the circuit court.

Motion overruled.